Citation Nr: 1646220	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  03-20 570	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by: Peter J. Meadows, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1979 to August 1985.  

This claim comes to the Board of Veteran's Appeals (Board) from a May 2003 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran testified at a hearing before the Board in June 2004.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was before the Board in June 2010, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1979 to August 1985.

2.  On September 26, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D.C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


